People v Rivera (2015 NY Slip Op 08058)





People v Rivera


2015 NY Slip Op 08058


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


16046 3326/12

[*1] The People of the State of New York, Respondent, —
vDennis Rivera, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Sam Mendez of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Allen J. Vickey of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of the Supreme Court, New York County (Jill Konviser, J.), rendered on or about December 20, 2012,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
ENTERED: NOVEMBER 5, 2015
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.